Citation Nr: 1221914	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as being due to the appellant's service-connected type II diabetes mellitus and the treatment therefor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from May 1968 to May 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a September 2008 rating decision by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2010, the appellant testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

After the appellant provided testimony before the Board and upon a review of the claims folder, the Board concluded that additional evidence was need with respect to the appellant's assertions.  Hence, in July 2010, the claim was returned to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical evidence.  The claim has since been returned to the Board.  

Upon reviewing the development since July 2010, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's erectile dysfunction claim.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claimed erectile dysfunction, and it has done so.  Specifically, the RO was asked to obtain an examination of the appellant along with an opinion concerning the etiology of any current erectile dysfunction and to also obtain missing medical records.  The results of that request have been included in the claims folder for review.  The results were then returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2011) and that the Board can go forward on the claim based on the current record.


FINDINGS OF FACT

1.  During service, the appellant was not diagnosed as suffering from erectile dysfunction.  Erectile dysfunction was not diagnosed until 2003 - some thirty-three years after the appellant's discharge from the US Army.  

2.  Medical evidence etiologically linking the appellant's erectile dysfunction with his military service or as being secondary to his service-connected diabetes mellitus or any medications he takes for control of his diabetes or any other service-connected disorder has not been presented.


CONCLUSION OF LAW

Service connection for erectile dysfunction, to include as being secondary to the appellant's service-connected diabetes mellitus and the medications he takes for said disorder, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before the VA asking that service connection be granted for erectile dysfunction.  He has averred that the condition was caused by or the result of either his military service or his service-connected diabetes mellitus or the medications he uses to treat his diabetes mellitus.  

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that the agency of original jurisdiction (AOJ) has satisfied the duty to assist as required by the VCAA with respect to the issue now before the Board.  VA satisfied its duty to notify by means of numerous letters that have been sent to the appellant from the AOJ and the AMC since the start of this appeal.  These letters have informed the appellant of what evidence was required to substantiate the claim for service connection and of the appellant's, and VA's, respective duties for obtaining evidence or providing information.  The record further indicates that the appellant's service treatment records, post-service medical treatment records, and VA examination reports are all of record.  There is no indication that there is any outstanding evidence that should be obtained. 

The Board recognizes that the VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that an examination of the appellant with respect to his erectile dysfunction was accomplished in September 2010.  The examination involved a review of the claims file, a thorough examination of the appellant, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim involving erectile dysfunction.  

Moreover, the appellant was given the opportunity to present evidence and testimony before an RO hearing officer and the Board.  The record shows that the appellant did avail himself of this opportunity and proffered testimony before the undersigned VLJ.  During that hearing, the appellant expressed his opinion as to why he believed his current disability began in or was caused by or the result of his military service or, alternatively, his service-connected diabetes mellitus.  He has also provided written statements concerning his disability.  Additionally, the appellant was given notice that the VA would help the appellant obtain evidence but that it was up to the appellant to inform the VA of that evidence.  It seems clear that the VA has given the appellant every opportunity to express his opinions with respect to the issue now before the Board and the VA has obtained all known, available documents that would substantiate the appellant's assertions. 

In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) appellant status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In the present appeal, the appellant has been provided with Dingess type notice by the VA.  Because this notice has been provided, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby). 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence which was needed to establish the claim, and since VA has obtained all relevant evidence.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication.  Thus, the Board finds that although there may be a VCAA deficiency, the evidence of record is sufficient to rebut this presumption of prejudice as the record shows that this error was not prejudicial to the claimant and the essential fairness of the adjudication process in this case was preserved. 

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2011), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307 (2011)) and the appellant presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the appellant's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  The Court has held that when aggravation of an appellant's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The Board recognizes that the appellant now suffers from erectile dysfunction.  It further admits that service connection has been granted for type II diabetes mellitus.  It is also conceded that the appellant takes medications in order to control his diabetes.  However, a review of the appellant's service medical treatment records fails to reveal or suggest that the appellant began suffering from this condition while he was on active duty.  In other words, the records from that time period are negative for any findings for or treatment of erectile dysfunction.  It was not until 2003 - more than three decades after he was discharged from the US Army - that he began experiencing symptoms and manifestations associated with erectile dysfunction.  

In conjunction with this claim, the Board, in July 2010, remanded the claim for multiple purposes.  One specific purpose was to obtain a medical opinion concerning the etiology of the appellant's erectile dysfunction.  Such an opinion was provided by a VA doctor in September 2010.  Upon examining the appellant and reviewing his medical data, the physician wrote the following:

	. . . There was a note from Dr. Matson dated June 14, 2004 which documents that the patient had low testosterone at that time.  It is documented in the medical records that the patient has had erectile dysfunction since 2003 which is one year prior to the exam.  At the time of the exam, there was no evidence of diabetes mellitus. . . . He was told that his testosterone level was low, and he was given a patch for six months.  He is quite adamant that at that time he did not have erectile dysfunction.  This is by his memory. . . 

....

IMPRESSION:  Patient's erectile dysfunction precedes the diagnosis of diabetes and is [at] least as likely as not secondary to testosterone deficiency.  There is clear documentation from June 2004 that the patient had low testosterone at that time and had reported erectile dysfunction since 2003.  There was no evidence of diabetes at that time.

The appellant, along with his representative, have repeatedly claimed that "because of" the Veteran's diabetes mellitus, he now suffers from erectile dysfunction.  However, he has not provided a doctor's statement or other qualified source that would support such assertions.  He has not submitted a treatise or medical article that specifically etiologically links his condition with his service or his diabetes or the medications he has taken for it.  While the Board has recognized (in its Remand) that the American Diabetes Association has published reports that add credence to the appellant's assertions, those same reports do not specifically link the Veteran's erectile dysfunction to his particular service-connected diabetes mellitus.  In other words, the reports are general in nature and not specifically linked to the appellant.  

However, in an effort to assist the appellant with a medical opinion, the VA has obtained the appellant's medical treatment records and these were included in the claims folder for review by the physician who examined him in 2010.  A review of these documents shows that the appellant was initially diagnosed with low testosterone and erectile dysfunction.  He was then diagnosed and treated for type II diabetes mellitus.  Despite the appellant's assertions to the contrary, the medical records do not contain anything  that would suggest or insinuate that the appellant's service-connected diabetes and the medications that he takes for the disorder has caused or resulted in his erectile dysfunction.  They instead show treatment for a multitude of disabilities and disorders, but do not contain a competent medical opinion that would substantiate the appellant's assertions.  

In determining whether evidence submitted by the appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's lay statements during the course of this appeal have been consistent.  Yet, it is also noted that despite the appellant's assertions, the medical records have not mirrored his nonexpert hypothesis concerning his erectile dysfunction.  Thus, the Board finds that the appellant's statements are, at the very least, credible, probative, and they add some weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

In weighing the evidence on file, the Board notes that a VA examiner has reviewed the record and has rendered a medical opinion that the appellant's diagnosed erectile dysfunction is due to low testosterone levels and not due to any other disorder, disability, or disease, or the medications taken for the treatment of diabetes.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the one medical opinion concerning the assertions made by the appellant and that opinion was provided by a VA doctor.  Again, the Board notes that the appellant has not submitted any medical evidence that would tend to refute or contradict the opinion of the VA physician involving the etiology of the appellant's diagnosed erectile dysfunction.  Per the report, the examiner reviewed the complete claims folder including the statements provided by the appellant.  In providing his opinion, the physician was not equivocal, vague, or ambiguous with his opinion that the appellant's diabetes mellitus did not lead to the development of his current erectile dysfunction.  The examiner specifically concluded that the appellant's erectile dysfunction was caused by or the result of low testosterone and was not due to or caused by or the result of his service, any of the medications he takes, or more specifically, his diabetes mellitus.  The VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above. 

Accordingly, the Board attaches the most significant probative value to the VA opinion as it appears to be well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

The Federal Circuit Court has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

However, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient is an issue of fact. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting that he now suffers from erectile dysfunction that he believes was caused by or the result of his military service or his service-connected diabetes mellitus or the medications he takes for the control of the disability.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder.  See Barr.  Thus, the lay assertions are not competent or sufficient. 

The appellant has argued that because the American Diabetes Association has provided information that supports his assertions.  However, the Court has said that medical evidence which establishes a nexis must demonstrate a casual relationship between the appellant's condition and the disability written about in the medical treatise or paper.  See Sacks v. West, 11 Vet. App. 314 (1998).  That is, the appellant's statements, taken together with published medical authorities, do not provide the requisite medical evidence to demonstrate a causal relationship between the Veteran's erectile disorder and his service-connected disability or the medications he uses.  The medical articles as evidence must demonstrate a connection between the present condition and the service-connected disorder.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In other words, a medical article containing a generic statement regarding a possible link between a condition suffered from while in service and the appellant's present condition does not satisfy the medical nexus element for service connection.  See Sacks v. West, 11 Vet. App. 314 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition, did not satisfy the nexus element of a well-grounded claim).

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, competent and probative medical evidence that relates the appellant's erectile dysfunction, first diagnosed decades after service, with the appellant's military service or a service-connected disability has not been presented.  Therefore, after reviewing the appellant's claims folder, the Board finds that the record is without sufficient competent evidence showing that the purported disability in question became manifest or otherwise originated during his active duty service or is etiologically related to his service-connected diabetes mellitus or the medications he takes for the treatment of the disability.  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim.

 
ORDER

Entitlement to service connection for erectile dysfunction, to include as being due to the appellant's service-connected type II diabetes mellitus and the treatment therefor, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


